CHARLES J. SCHUCK, Judge.
Claimant, while driving her automobile on a bridge over Two Mile Creek on secondary road 21/17 in Kanawha county, West Virginia, on August 22, 1948, crashed and turned over after a broken treadway on the bridge threw her car into a large hole in the flooring causing her to strike the steel superstructure, and resulting in personal injuries to herself and damages to the said automobile.
The investigation made by the claim agent of the state road commission shows that the bridge was badly in need of maintenance and that there was negligence on the part of the state road commission in not keeping the said bridge in proper repair as required. A photograph of the bridge showing its *6condition at the time of the accident is submitted and made part of the record involving the said claim, and clearly shows the defective condition hereinbefore referred to. Claimant originally presented a claim for $742.49, which included fees for medical attention, loss of wages, garage repair bill, loss and damage to clothing, loss of produce, loss of transportation for seven weeks, and personal injuries to her arm and leg. After conferences between the state authorities and claimant, she agreed to settle the claim for the sum of $374.49, which settlement includes not only her property damage but damages for her injuries and loss of clothing, as well as the medical services.
The state road commission, the agency concerned, concurs in the claim and recommends payment and the claim is approved by the attorney general as one that should be paid. A majority of the Court is of the opinion that an award in the said sum of three hundred seventy-four dollars and forty-nine cents ($374.49) should be made, and accordingly an award in this amount is recommended to the Legislature for payment.